Citation Nr: 0938390	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.	Entitlement to service connection for claimed bilateral 
hearing loss.  

2.	Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs





WITNESSES AT HEARING ON APPEAL

The Veteran and his wife  


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the RO.  

The case was remanded in April of 2009 for additional 
development of the record.  

The Veteran presented testimony via a videoconference hearing 
before the undersigned Veterans Law Judge in July 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been shown to be 
at least as likely as not attributable to noise exposure in 
service.  

2.  The Veteran's tinnitus has been shown to be at least as 
likely as not attributable to noise exposure in service.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
his disability manifested by a bilateral hearing loss is due 
to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
his disability manifested by tinnitus was due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

As discussed in more detail hereinbelow, sufficient evidence 
is of record to grant the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  
Therefore, no further development is needed with regard to 
this appeal.  


II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.  

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, as directly related to noise exposure in 
service.  As indicated in his January 2007 Written Statement, 
his service connection claim is based on noise exposure in 
service, including being exposed to constant gun fire.  

The Veteran was assigned to an artillery unit and was a 
gunner on a 40 mm "duster" and on a quad 50.  He also 
stated that he did not wear proper ear protection.  (See also 
July 2009 Hearing Testimony).  

The service treatment records show no complaints, treatment 
of, or diagnosis of bilateral hearing loss and tinnitus.  The 
Veteran was treated for Malaria with Quinine.  Upon 
separation from service, the Veteran hearing was found to be 
normal.  

Private treatment records dated from December 2004 to August 
2006 reflect mild to moderate and moderate to severe hearing 
loss.  The right ear was worse the left ear, which was 
thought to be due to the fact that the right ear was closer 
to the positioning of the gun when the Veteran fired 
artillery.

The Veteran underwent a VA examination in November 2006 and 
March 2008.  He was diagnosed with mildly moderate to severe 
sensorineural hearing loss.  The VA examiners concluded that 
it was less as likely as not that the hearing loss and 
tinnitus were service related without providing a rationale; 
albeit, the March 2008 VA examiner provided a rationale as to 
why Quinine did not cause the Veteran's hearing loss (but not 
as to noise exposure).  

Although the VA examiners reviewed the claims file, they did 
not provide a basis for their findings.  Therefore, the Board 
attaches more probative value to the other evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Veteran submitted a January 2007 "buddy statement" from 
D.W. attesting the noise exposure in Vietnam.  Additionally, 
the Veteran submitted pictures of himself with various 
artillery equipment used in his MOS.  The Veteran also 
submitted various articles on hearing loss.  The article 
"Tinnitus and Noise-Induced Hearing Loss" stated that 
hearing loss can occur if there was no ear protection worn 
and noise level reached 85 db (A) and the length of exposure 
was 8 hours or longer.  

The article further stated that impulse or impact noise such 
as the discharge of a weapon or explosion can damage hearing 
instantly, particularly if ear protection was not worn.  

The Veteran also submitted statistics that showed that 
hearing loss was a major disability among Veterans.  He 
submitted another article about the drug Quinine, which could 
result in hearing loss and tinnitus.  Although an attempt to 
establish a medical nexus to a disease or injury solely on 
generic information in a medical journal or treatise is too 
general and inconclusive, the Board notes that the Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the article or treatise evidence discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Wallin v. West, 
11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 
314, 317 (1998).  

Here, the articles are supported by the majority of the 
evidence of record, which shows "plausible causality" under 
the facts of the instant case; and is therefore probative.  
Construing the competent medical evidence of record in a 
light favorable to the Veteran, there is evidence 
establishing in-service hearing loss and tinnitus, and no 
competent medical evidence to the contrary.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The Board notes that the Court has determined that, for 
tinnitus, a Veteran is competent to present evidence of 
continuity of symptomatology. See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a Veteran is competent to report that 
on which he or she has personal knowledge).  

Combining the credible testimony of the Veteran regarding his 
military noise exposure, private treatment records showing 
hearing loss, with research studies supporting a nexus, the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  There can be no doubt that 
further medical inquiry could be undertaken with a view 
towards development of the claims.  

The Veteran, however, is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence (i.e. where the evidence supports the claim 
or is in relative equipoise, the Veteran prevails).  38 
U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  In resolving all reasonable doubt in the 
Veteran's favor, the benefits on appeal are granted.  



ORDER

Service connection for bilateral hearing loss is granted, 
subject to the regulations governing the payment of monetary 
benefits.  

Service connection for tinnitus is granted, subject to the 
regulations governing the payment of monetary benefits.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


